     Case 6:21-mj-01655-GJK Document 2 Filed 08/13/21 Page 1 of 1 PageID 11

                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                        Case No. 6:21-1655

KAREEM NEAL                                               AUSA: Ranganath Manthripragada
                                                          Defense Atty.: Erin Hyde

 U.S. MAGISTRATE     Gregory J. Kelly                     August 13, 2021
 JUDGE               Courtroom 3C                         5:08-5:13 = 06 mins
 DEPUTY CLERK        Kim Anderson          RECORDING      Digital
                                                          Orlando_Digital_Transcripts@flmd.uscourts.gov
                                                          Brandon Ramirez
 INTERPRETER                               PTS/PROB.


                            CLERK=S MINUTES
         INITIAL APPEARANCE ON RULE 5C INDICTMENT/BOND HEARING
DEFENDANT TAKEN INTO FEDERAL CUSTODY TODAY


Case called, appearances made, procedural setting by Court
Parties advised of Due Process Protections Act
Dft advised of his rights
Dft requests appointment of counsel/Court appoints FPD
No issue as to identity
Gov summarizes charge(s)/penalties
Gov does not seek detention requests release on conditions
Dft has no objections to requested conditions as provided by PTS
Court releases dft on conditions as stated
Court adjourned
